--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of May 23, 2012 by
and between CHYRON CORPORATION, a New York corporation (the “Company”), having
its principal offices at 5 Hub Drive, Melville, New York 11747, and MICHAEL
WELLESLEY-WESLEY (“MWW”) having an address at 420 East 54th Street, Apartment
29C, New York, New York 10022.
 
WITNESSETH:
 
WHEREAS, the Company and MWW are parties to that certain Amended and Restated
Employment Agreement, dated September 1, 2010 (the “Prior Agreement”), which
sets forth the terms and conditions of MWW’s employment with the Company as the
Company’s Chief Executive Officer (“CEO”) and President;
 
WHEREAS, the Prior Agreement expires by its terms on December 31, 2012;
 
WHEREAS, the Company desires to continue to employ MWW as its CEO and President,
and MWW desires to continue to hold such positions, subject to and upon the
terms and conditions contained herein;
 
WHEREAS the parties desire to enter into this Agreement, which shall supersede
and replace the Prior Agreement in its entirety; and
 
WHEREAS, MWW and the Company will enter into a Change-in-Control Agreement
simultaneously herewith (the “CIC Agreement”), which, together with the
Agreement, shall reflect the employment arrangement between the Company and MWW.
 
NOW, THEREFORE, in consideration of the mutual premises and agreements contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:
 
 
 
1

--------------------------------------------------------------------------------

 
 
1. Nature of Employment:  Term of Employment.
 
(a) The Company hereby agrees to continue to employ MWW and MWW agrees to
continue to serve the Company as its CEO and President, upon the terms and
conditions contained herein, for a term commencing effective as of May 23, 2012
(the “Commencement Date”) and continuing until and including December 31, 2013,
unless terminated earlier pursuant to Section 9 (the “Employment Term”).
 
(b) (i)           The parties agree to begin good faith negotiations of an
extension of the Agreement not later than 120 days before the end of the
Employment Term.
 
(ii)           In the event that the Company desires not to renew this Agreement
or offers to renew the Agreement on terms less favorable to MWW than those
contained herein or for a period of less than one year, then MWW shall be
entitled to (w) continued payment of his Base Salary (the “Transitional
Payment”) for an additional period of six (6) months (i.e., through June 30,
2014) (such period, the “Transition Period”), (x) continued participation in the
Company’s health benefits during the Transition Period, (y) payment of any
accrued but unpaid Incentive Bonus, if any, payable at the time it would have
been paid had the Company renewed the Employment Term, and (z) the benefits set
forth in Section 9(h); provided that, during the Transition Period, MWW makes
himself available as is reasonably requested by the Company to consult with the
Company and assist the Company in an orderly transition to a new CEO and
President.
 
(iii)           In the event that the Company offers to extend this Agreement
for a period of not less than one year, on terms and conditions that are no less
favorable than contained in this Agreement, and MWW declines to accept such
extension, then there shall be no severance payments benefits or Transitional
Payment due MWW at the end of Employment Term.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2. Duties and Powers as Employee.
 
(a) During the Employment Term, MWW shall be employed by the Company as CEO and
President, which position is, and shall remain at all times during the
Employment Term, the senior executive officer position of the Company.  MWW
shall devote substantially his full working time to his duties as CEO and
President.  In performance of his duties, MWW shall report directly to and be
subject to the direction of the Board of Directors of the Company or any
Committee thereof.  As CEO and President, MWW shall have all the
responsibilities, duties and authority as are generally associated with the
position of CEO and President of a public company, including full executive
power over, and responsibility for, managing, directing and supervising all
aspects of the business of the Company worldwide.  The CEO and President shall
also be responsible for developing the business plan and objectives of the
Company and managing the execution of such plan.
 
(b) As CEO and President, MWW shall travel in accordance with the reasonable
needs of the business, which shall require him to conduct business for the
Company primarily in Melville, New York and such other locations as he deems
reasonably necessary.  Business Class accommodations shall be permissible for
any travel of three (3) hours or longer.
 
(c) It shall not be a violation of this Agreement for MWW to (A) serve on any
civic or charitable boards or committees consistent with the Company’s conflicts
of interest policies and corporate governance guidelines in effect from time to
time, (B) serve as a Director on any other for-profit corporation, provided that
the Compensation Committee of the Board of Directors approves such appointment
or election prior to MWW accepting such Directorship, (C) deliver lectures and
fulfill speaking engagements, or (D) manage his personal investments, so long as
such activities do not materially interfere with the performance of MWW’s
responsibilities as an executive officer of the Company.  It is expressly
understood and agreed
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
that to the extent that any such activities have been conducted by MWW and
disclosed to the Company in writing prior to the Commencement Date, the
continued conduct of such activities subsequent to the Commencement Date shall
not thereafter be deemed to interfere with the performance of MWW’s
responsibilities to the Company; provided, however, that the failure to disclose
any such existing activities shall not create a presumption that such activities
are in violation of this Agreement; and provided further, notwithstanding
anything to the contrary in any written non-competition or similar provision
between MWW and the Company, no activity so disclosed in writing by MWW shall be
violative thereof.
 
3. Compensation.
 
(a) During the Employment Term, as compensation for his services hereunder, the
Company shall pay MWW a base salary (the “Base Salary”) at the annual rate of
$482,850.  The Base Salary shall be payable in equal installments bi-weekly,
less required withholdings.
 
(b) In addition to the Base Salary, and subject to the sole discretion of the
Compensation Committee of the Board of Directors, MWW may receive, as incentive
compensation, an annual bonus (the “Incentive Bonus”) during the Employment
Term.  The Company shall pay the Incentive Bonus, if any, to MWW only after the
issuance of the results of the annual audit of its books and records by its
independent auditor, except that MWW can accelerate the payment of such
Incentive Bonus at anytime up to the amount of $40,000, in order to balance the
payment of personal income taxes owed the United States and Great Britain by
MWW, on the condition that the Compensation Committee resolves that it has been
earned and does not constitute a loan, which would violate the provisions of the
Sarbanes-Oxley Act, and provided further that the Compensation Committee
determines at the time that MWW requests the acceleration of the Incentive Bonus
that the Incentive Bonus will be $40,000 or greater.  
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
Notwithstanding the foregoing, the Incentive Bonus shall be payable on a date on
or before March 15 of the year following the year to which the Incentive Bonus
relates.  Except as otherwise provided for in this Agreement, MWW must be
employed by the Company on December 31 of the year to which the Incentive Bonus
relates in order to be entitled to payment of the Incentive Bonus.
 
4. Expenses; Vacation; Insurance; Other Benefits.
 
(a) MWW shall be entitled to reimbursement for reasonable travel and other
out-of-pocket expenses incurred in the performance of his duties hereunder, upon
submission and approval of written statements and bills in accordance with the
then regular policies and procedures of the Company for submission of
expenses.  During the Employment Term, the Company shall also pay MWW an
additional $18,000 a year (without need for written submission and approval of
bills or statements) to defray regular commutation costs.  This amount will be
payable in equal installments bi-weekly and is subject to withholding and other
appropriate payroll taxes.  This amount may be used for, among other things, the
cost of an automobile lease and all related costs; no other payments will be
made for regular commutation costs.
 
(b) MWW shall be entitled to twenty (20) days paid vacation time per annum or
such other period as is in accordance with the regular procedures of the Company
governing senior executive officers as determined from time to time by the
Company’s Board of Directors.
 
(c) During the Employment Term, MWW shall be entitled to participate in all
employee benefit plans and programs of the Company now or hereafter made
available to all senior executives of the Company as a group, to the extent
eligible, (including, without limitation, each retirement plan, supplemental and
excess retirement plans, deferral savings plans, annual and long-term incentive
compensation plans, stock option and purchase plans,
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
group life insurance, accident and death insurance, medical and dental
insurance, sick leave, disability plans and fringe benefit plans) on a basis
which is no less favorable than is made available to any other senior executive
of the Company, except as otherwise provided herein.
 
(d) For each calendar year during the Employment Term, the Company shall pay for
United States income tax advice and preparation of United States income tax
forms for MWW up to $5,000 per year.
 
(e) MWW shall continue to be covered by the Company’s directors’ and officers’
liability insurance policy, and errors and omissions coverage, if any, to the
extent such coverage is generally provided by the Company to its directors and
officers and to the fullest extent permitted by such insurance
policies.  Nothing herein is or shall be deemed to be a representation by the
Company that it provides, or a promise by the Company to obtain, maintain or
continue any liability insurance coverage whatsoever for its executives.  In
addition, the Company confirms that the Indemnification Agreement, dated
November 19, 1996, between the Company and MWW remains in full force and effect.
 
5. Representations and Warranties of Employee.
 
(a) MWW represents and warrants to the Company that (i) MWW is under no
contractual or other obligation which is inconsistent with the execution of this
Agreement, the performance of his duties hereunder, or the other rights of the
Company hereunder, and (ii) MWW is under no physical or mental disability that
would prevent him, with reasonable accommodation, from performing his duties
under this Agreement.
 
6. Non-Competition.
 
(a) MWW agrees that he will not:  (i) during the period he is employed by the
Company, engage in, or otherwise directly or indirectly be employed by, or act
as a consultant to, or be a director, officer, employee, owner, member or
partner of, any other business or
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
organization that is or shall then be competing with the Business of the Company
(as defined below), and (ii) for the applicable periods of time as described in
Section 6(b) below, directly or indirectly, compete with or be engaged in the
Business of the Company, or be employed by, or act as consultant to, or be a
director, officer, employee, owner, member or partner of, any business or
organization which, at the time of such cessation, competes with or is engaged
in the Business as the Company, except that in each case the provisions of this
Section 6 will not be deemed breached merely because MWW:  (A) owns not more
than five percent (5%) of the outstanding common stock of a corporation, if, at
the time of its acquisition by MWW, such stock is listed on a national
securities exchange, is reported on NASDAQ, or is regularly traded in the
over-the-counter market by a member of a national securities exchange; or (B)
MWW is a passive investor in any fund in which he has no investment
discretion.  This prohibition shall apply to the entire world in recognition of
the fact that the Company operates on a multi-national basis.  “Business of the
Company” shall mean (w) the design, manufacture, sale, re-sale, distribution or
maintenance of character generators (software or hardware or a combination
thereof) that are used by the broadcast and cable industries, (x) online
graphics creation and work flow solutions or any other product or solution
similar to those products or solutions marketed or distributed by the Axis
Graphics division, (y) products or solutions similar to ChyTV, and (z) any other
products or solutions acquired or developed by the Company while MWW is employed
by the Company.  Notwithstanding the foregoing, this restrictive covenant shall
not be applicable if MWW is terminated without Cause or he resigns for Good
Reason.
 
(b) In addition to the applicable period referred to in Section 6(a)(i) above,
the covenant not to compete shall be applicable for the following periods:
 
 
 
 
7

--------------------------------------------------------------------------------

 
(i) In the event the Agreement is not renewed pursuant to Section 1(b)(iii),
then the applicable period shall be to and including June 30, 2014.
 
(ii) In the event that the Agreement is not renewed pursuant to Section 1(b)(ii)
and MWW is entitled to the Transitional Payment, then the applicable period
shall be to and including December 31, 2014.
 
(iii) In the event that MWW ceases to be employed by the Company due to
termination for Cause (as defined in Section 9(a)) or due to MWW’s voluntary
resignation (which is not for Good Reason (as defined in Section 9(i)), then the
applicable period shall be one year from the date of cessation of employment
with the Company.
 
(c) It is the intent of the parties to this Agreement that the provisions of
this Section 6 shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought.  If any particular provisions or portions of this Section 6 shall be
adjudicated to be invalid or unenforceable, such provisions or portion thereof
shall be deemed amended to the minimum extent necessary to render such provision
or portion valid and enforceable, such amendment to apply only with respect to
the operation of such provisions or portions in the particular jurisdiction in
which such adjudication is made.
 
(d) The parties acknowledge that damages and remedies at law for any breach of
this Section 6 will be inadequate and that the Company shall be entitled to
specific performance and other equitable remedies (including injunction) and
such other relief as a court or tribunal may deem appropriate in addition to any
other remedies the Company may have.  MWW also waives the posting of any bond in
connection with the issuance of any injunctive relief.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
7. Patents; Copyrights.
 
Any interest in patents, patent applications, inventions, copyrights,
developments, and processes (“Such Inventions”) which MWW now or hereafter
during the period he is employed by the Company may own or develop relating to
the fields in which the Company may then be engaged shall belong to the Company;
and forthwith upon request of the Company, MWW shall execute all such
assignments and other documents and take all such other action as the Company
may reasonably request in order to vest in the Company all his right, title, and
interest in and to Such Inventions, free and clear of all liens, charges and
encumbrances.  The Company will reimburse MWW for any reasonable fees and
expenses (including fees and expenses of counsel) incurred by MWW in connection
with executing such assignments and documents and taking any such action at the
request of the Company.
 
8. Confidential Information.
 
All confidential information which MWW may now possess or may obtain during the
Employment Term relating to the business of the Company shall not be published,
disclosed, or made accessible by him to any other person, firm, corporation or
entity during the Employment Term or anytime thereafter without the prior
written consent of the Company; provided that the foregoing shall not apply to
information which is not unique to the Company or which is generally known to
the industry or the public, other than as a result of MWW’s breach of this
covenant, and shall not preclude MWW from disclosing any such information to the
extent such disclosure (i) is required by law, or (ii) would, in the reasonable
judgment of MWW, be in the best interest of the Company or is reasonably
necessary in order to defend MWW or to enforce MWW’s rights under this Agreement
in connection with any action or proceeding to which the Company or its
affiliates is a party.  MWW shall return all tangible evidence of such
confidential information to the Company prior to or at the termination of his
employment.
 
 
 
9

--------------------------------------------------------------------------------

 
 
9. Termination.
 
(a) Notwithstanding anything herein contained, if MWW is terminated for Cause
(as defined below) during the Employment Term, then the Company shall have the
right to give notice of termination of MWW’s services hereunder as of a date to
be specified in such notice, and this Agreement shall terminate on the date so
specified.  Termination for Cause shall mean MWW:  (1) is convicted of a felony
crime; (ii) willfully commits any act or willfully omits to take any action in
bad faith and to the material detriment of the Company; (iii) commits an act of
active and deliberate fraud against the Company; or (iv) materially breaches any
term of this Agreement and fails to correct such breach within ten (10) days
after written notice of the commission thereof.  In the event that this
Agreement is terminated for Cause, then MWW shall be entitled to receive only
his Base Salary at the rate provided in Section 3 to the date on which
termination shall take effect and any Incentive Bonus accrued, but not yet paid,
any commutation payment accrued, but not yet paid, and any unreimbursed expenses
(the “Accrued Obligations”).  Thereafter, the Company shall have no further
obligation to MWW under this Agreement.
 
(b) In the event that MWW shall be physically or mentally incapacitated or
disabled or otherwise unable fully to discharge his duties hereunder for a
period of one-hundred and twenty (120) consecutive days during the Employment
Term, then this Agreement shall terminate upon an additional thirty (30) days’
written notice to MWW (unless MWW is able to resume his duties during such
notice period), and no further compensation shall be payable to MWW,
except:  (i) as may otherwise be provided under any disability insurance policy
and, (ii) the Accrued Obligations.
 
(c) In the event that MWW shall die during the Employment Term, then this
Agreement shall terminate on the date of MWW’s death, and no further
compensation shall be
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
payable to MWW, except as may otherwise be provided under any insurance policy
or similar instrument and the Accrued Obligations.
 
(d) If, during the Employment Term, MWW’s employment is terminated (x) by the
Company other than pursuant to subparagraphs 9(a), 9(b) or 9(c) hereof, or (y)
by MWW upon written notice by MWW for resignation with Good Reason (as defined
in Section 9(i)), then MWW shall be entitled to receive from the Company:  (i)
continued payment of his Base Salary pursuant to the Company’s payroll schedule
for the longer of (x) the remainder of the Employment Term following the date of
termination and (y) six (6) months; (ii) any unvested equity-based award (the
“Equity Award”) issued to MWW pursuant to the Company’s 1999 Incentive
Compensation Plan, 2008 Long-Term Incentive Plan, as amended (the “2008 LTIP”)
or other such incentive compensation plan adopted by the Company (collectively,
the “Plan”), shall immediately vest, except to the extent that the Equity Award
vests upon the Company’s achievement of performance goals, then in such case the
Equity Award will vest as provided for in the Equity Award agreement
notwithstanding that MWW is no longer employed by the Company on such date, and
the period to exercise the Equity Award shall be the remaining term of each
respective Equity Award agreement regardless of any shorter periods provided for
by the Plan as a result of the termination; (iii) an amount, grossed up for
federal state and local taxes, in lieu of participation in the Company’s life,
long-term disability and health insurance plans for the remainder of the
Employment Term from the date of termination (the “Severance Benefits”), as set
forth in Section 9(j); and (iv) the Accrued Obligations.  All amounts payable in
accordance with this subsection, except for the Severance Benefits, shall be
made in accordance with Company policy as if MWW had not been terminated.  The
Severance Benefits shall be paid in a lump sum within twenty (20) business days
from the date of termination, provided, however, that
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
if such period begins in one taxable year of MWW and ends in another, MWW shall
not be able to select the taxable year in which such Severance Benefits will be
paid.  The Company shall give written notice of termination to MWW which shall
state the date the termination is to be effective.  All payments made pursuant
to this Section 9(d) shall not be subject to mitigation or any right of
set-off.  Notwithstanding the foregoing, if MWW is entitled to any of the
payments or benefits set forth in Section 1 of the CIC Agreement, MWW shall not
be entitled to receive the payments or benefits set forth in this Section 9(d).
 
(e) If any of the payments or benefits to be provided to MWW pursuant to Section
9(d) of this Agreement constitute “nonqualified deferred compensation” subject
to 409A of the U.S. Tax Code (“the Code”) payable in connection with a
separation of service under Section 409A(2)(a)(i) of the Code, the following
interpretations apply to Section 9(d):  (i) Any termination of MWW’s employment
triggering payment of benefits under Section 9(d) must constitute a “separation
from service” under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h) before distribution of such benefits can commence.  To the extent
that the termination of MWW’s employment does not constitute a separation of
service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. § 1.409A-1(h)
(as the result of further services that are reasonably anticipated to be
provided by MWW to the Company at the time MWW’s employment terminates under
Section 9(d), any benefits payable under Section 9(d) that constitute
non-qualified deferred compensation under Section 409A of the Code shall be
delayed until after the date of a subsequent event constituting a separation of
service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h).  For purposes of clarification, this Section 9(e) shall not cause
any forfeiture of benefits on MWW’s part, but shall only act as a delay until
such time as a “separation from service” occurs; (ii) If MWW is a “specified
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
employee” (as that term is used in Section 409A of the Code and regulations and
other guidance issued thereunder) on the date his separation from service
becomes effective, any benefits payable under Section 9(d) that constitute
non-qualified deferred compensation under Section 409A of the Code shall be
delayed until the earlier of (A) business day following the six-month
anniversary of the date his separation from service becomes effective, and (B)
the date of his death, but only to the extent necessary to avoid such penalties
under Section 409A of the Code.  On the earlier of (A) the business day
following the six-month anniversary of the date his separation from service
becomes effective, and (B) MWW’s death, the Company shall pay MWW in a lump sum
the aggregate value of the non-qualified deferred compensation that the Company
otherwise would have paid MWW prior to that date under Section 9(d) of this
Agreement; (iii) It is intended that each installment of the payments and
benefits provided under Section 9(d) of this Agreement shall be treated as a
separate “payment” for purposes of Section 409A of the Code; (iv) Neither the
Company nor MWW shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409A of the Code; and (v) MWW’s termination of employment
other than by the Company without Cause or by MWW for Good Reason shall be
deemed circumstances of forfeiture pursuant to which MWW is not entitled to the
compensation provided under Section 9(d) as a result of a separation from
service.  The Company may, however, in its sole discretion, waive the forfeiture
provisions and pay MWW the compensation provided under Section 9(d) on any
separation from service.
 
(f) Notwithstanding anything to the contrary in this Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A of
the Code pursuant to Treas. Reg. § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
kind benefits) shall be paid or provided to MWW only to the extent that the
expenses are not incurred, or the benefits are not provided, beyond the last day
of the second calendar year following the calendar year in which MWW’s
separation of service occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which MWW’s separation from service occurs.  To the extent any
indemnification payment, expense reimbursement, or the provision of any in-kind
benefit is determined to be subject to Section 409A (and not exempt pursuant to
the prior sentence or otherwise), the amount of any such indemnification payment
or expense eligible for reimbursement, or the provision of any in-kind benefit,
in one calendar year shall not affect the indemnification payment, provision of
in-kind benefits or expenses eligible for reimbursement in any other calendar
year (except for any life-time or other aggregate limitation applicable to
medical expenses), and in no event shall any indemnification payment or expenses
be reimbursed after the last day of the calendar year following the calendar
year in which MWW incurred such indemnification payment or expenses, and in no
event shall any right to indemnification payment or reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.
 
(g) If the Company does not extend this Agreement for a period of at least one
year on terms and conditions that are no less favorable than contained in this
Agreement, then all the vested options held by MWW shall have an exercise period
equal to the remaining term of each respective Equity Award agreement underlying
such option regardless of any shorter periods provided for by the Plan or in the
Equity Award agreement as a result of the termination.
 
(h) Performance Based Cash and Equity Awards
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
(i) If (A) the Company does not extend this Agreement for an additional one (1)
year period on the same or better terms as contained in this Agreement on or
prior to the end of the Employment Term, and (B) the Company achieves the
Performance Conditions (as that term is defined in the Restricted Stock Unit
Agreement between the Company and MWW dated May 26, 2010 (the “RSU Award
Agreement”), then (1) the Units (as that term is defined in the RSU Award
Agreement) issued to MWW shall vest pursuant to the terms of the RSU Award
Agreement, notwithstanding that MWW may not be employed by the Company at such
time; and (2) MWW shall be entitled to receive any additional performance based
award under the terms of the 2008 LTIP, whether in the form of cash or equity,
that is based on the Company’s achievement of the Performance Conditions without
the requirement that MWW be employed on the date that such performance based
award is granted, provided that the Performance Conditions relates to the period
in which MWW was employed by the Company.
 
(ii) If the Company does extend this Agreement for an additional one (1) year
period on the same or better terms as contained in this Agreement on or prior to
the end of the Employment Term, and MWW declines to accept the extension, then
the Units will cease to vest at the end of the Employment Term, and MWW shall
not be entitled to receive any further performance based awards under the 2008
LTIP.
 
(i) Resignation with Good Reason means (i) a reduction in MWW’s Base Salary or
the cap, if any, on MWW’s incentive pay, or (ii) the assignment to MWW of any
duties inconsistent in any material respect with MWW’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities which result in a material diminution in such position,
authority, duties or responsibilities.  MWW must provide notice to the
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
Company of the existence of any of the conditions described in clauses (i) or
(ii) above within a period of 90 days of the initial existence of such condition
and the Company shall have a period of 30 days following receipt of such notice
during which it may remedy such condition.  In the event of MWW’s failure to
deliver timely notice as set forth herein or in the event of the Company’s
timely remedy of any condition described in clauses (i) or (ii) above, MWW shall
not be entitled to a resignation with Good Reason.
 
(j) Recognizing that such amount is subject to income and other taxes, the
Severance Benefits payment shall include an amount equal to the amount of
federal, state, and local income taxes incurred as a result of the Severance
Benefits payment or any additional tax gross up payment on such payment.  The
Severance Benefits payment shall be equal to the sum of the Health Care Payment,
the Life Insurance Payment and the Disability Insurance Payment, all as
described in Sections 9(k) through 9(m) below, plus the foregoing tax gross up.
 
(k) The “Health Care Payment” is an amount equal to the monthly premium amount
charged by the Company for COBRA continuation coverage under the health care
option in which you are enrolled at the time of MWW’s termination times the
number of months remaining in the Employment Term at the time of MWW’s
termination.  To receive coverage under the Company’s health insurance plans,
MWW must elect to receive COBRA coverage and remit the appropriate payment to
the Company as per the policy of the Company,
 
(l) The Company’s group term life insurance policy provides $500,000 of
coverage, and upon termination, offers MWW the opportunity to convert Whole Life
(subject to acceptance by the insurer).  The “Life Insurance Payment” is an
amount equal to the number of months remaining in the Employment Term at the
time of MWW’s termination times the monthly premium for one of the following, as
MWW elects:  (i) a Whole Life conversion policy
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
 
through the Company’s group life insurer (subject to acceptance by the insurer);
(ii) an existing life insurance policy or policies that MWW may currently have
in place; or (iii) a new term life insurance policy.  The Company will pay only
that pro-rated portion of the premium that represents coverage equal to your
coverage under the group life insurance plan as of the date of this Agreement,
that is, $500,000.
 
(m) The Company’s long-term disability insurance plan provides coverage of 60%
of monthly earnings (but not more than $10,000, which amount may be reduced by
deductible sources of income and disability earnings) after a 26 week
elimination (waiting) period, and the insurer offers a portable policy after
termination.  The “Disability Insurance Payment” is an amount equal to the
number of months remaining in the Employment Term at the time of MWW’s
termination times the monthly premium for one of the following, as MWW
elects:  (i) a portable long-term disability policy through the Company’s
insurer (subject to acceptance by the insurer), (ii) an existing long-Win’
disability insurance policy or policies that MWW may currently have in place, or
(iii) a new personal long-term disability insurance policy obtained through
other than the Company’s insurance policy.  The Company will pay only that
pro-rated portion of the premium that represents coverage equal to MWW’ s
coverage under the group long-term disability insurance plan as of the date of
this Agreement
 
10. Survival.
 
The covenants, agreements, representations and warranties set forth in Sections
5, 6, 7 and 8 of this Agreement shall survive MWW’s termination of employment,
irrespective of any investigation made by or on behalf of any party.
 
11. Modification.
 
This Agreement and the CIC Agreement set forth the entire understanding of the
parties with respect to the subject matter hereof, supersede all existing
agreements between them
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
concerning such subject matter and, except for the CIC Agreement, may be
modified only by a written instrument duly executed by each party.
 
12. Notices.
 
Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person, by telecopy with
electronic confirmation of delivery or by delivery to an internationally
recognized carrier for overnight delivery to the party to whom it is to be given
at the address of such party as set forth in the preamble to this Agreement (or
to such other address as the party shall have furnished in writing in accordance
with the provisions of this Section 12).  In the case of a notice to the
Company, a copy of such notice (which copy shall not constitute notice) shall be
delivered to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.  Chrysler
Center, 666 Third Avenue, New York, New York 10017, Attn:  Daniel L DeWolf,
Esq.  In the case of a notice to MWW, a copy of such notice (which copy shall
not constitute notice) shall be delivered to Greenberg Traurig LLP, 200 Park
Avenue, New York, New York 10166, Attn:  Ronald D. Lefton, Esq.  Any notice or
other communication given by overnight delivery shall be deemed given at the
time of delivery to the carrier, except for a notice changing a party’s address
which shall be deemed given at the time of receipt thereof Any notice given by
telecopy shall be deemed given at the time the notice or other communication is
delivered with electronic confirmation of delivery.
 
13. Waiver.
 
Any waiver by either party of a breach of any provision of this Agreement shall
not operate as or be construed to be a waiver of any other breach of such
provision of this Agreement.  The failure of a party to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.  Any waiver must be in writing.
 
14. Binding Effect.
 
MWW’s rights and obligations under this Agreement shall not be transferable by
assignment or otherwise, such rights shall not be subject to encumbrance or the
claims of MWW’s creditors, and any attempt to do any of the foregoing shall be
void.  The provisions of this Agreement shall be binding upon and inure to the
benefit of MWW and his heirs and personal representatives, and shall be binding
upon and inure to the benefit of the Company and its successors and assigns.
 
15. Headings.
 
The headings in this Agreement are solely for the convenience of reference and
shall be given no effect in the construction or interpretation of this
Agreement.
 
16. Counterparts; Governing Law.
 
This Agreement may be executed in any number of counterparts (and by facsimile),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  It shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
the rules governing the conflicts of laws.
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 



 
CHYRON CORPORATION
 
By:
/s/ Roger L. Ogden
   
Name:
Roger L. Ogden
   
Title:
Chairman of the Board of Directors
           
MICHAEL WELLESLEY-WESLEY
   
/s/ Michael Wellesley-Wesley


19
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------